429 F.2d 1315
UNITED STATES of America, Appellee,v.Earl James STOKES, Appellant.
No. 14268.
United States Court of Appeals, Fourth Circuit.
Argued July 23, 1970.
Decided July 29, 1970.

Jonathan S. Gibson, III, Newport News, Va. (court-appointed counsel), for appellant.
Roger T. Williams, Asst. U. S. Atty., for appellee; Brian P. Gettings, U. S. Atty., on the brief.
Before HAYNSWORTH, Chief Judge, and WINTER and BUTZNER, Circuit Judges.
PER CURIAM.


1
We conclude that the confession was properly found to have been voluntary and its admission in evidence was not erroneous.


2
The conviction of bank robbery is affirmed.


3
Affirmed.